Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Hyperdynamics Corporation Sugar Land, Texas We consent to the incorporation by reference in the Registration Statement on Form S-8 filed with the Securities and Exchange Commission on January 12, 2006 (File No. 333-130976); the Registration Statement on Form S-8 filed with the Securities and Exchange Commission on March 18, 2008 (File No. 333-149774); andthe Registration Statement on Form S-3 filed with the Securities and Exchange Commission on January 23, 2008 (File No. 333-148287), of our report dated September 29, 2009, relating to the consolidated financial statements as of June 30, 2009 and for the year then ended, appearing in this Annual Report on Form 10-K of Hyperdynamics Corporation. /s/ GBH CPAS, PC GBH CPAS, PC www.gbhcpas.com
